DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3, 4, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K. Fischer, U.S. 2002/0158456 (“Fischer”).  Fischer discloses an apparatus (abstract) for helping to protect an occupant of a vehicle (abstract), comprising: 

a release mechanism [0030] for controlling whether the airbag deploys to one of the first deployed condition and the second deployed condition, the release mechanism being one of directly and indirectly releasably connected to a portion of a rear panel of the airbag [0024] so that the rear panel is one of directly and indirectly releasably connected to the airbag module at the release mechanism; wherein the airbag in the first deployed condition is configured to extend a first longitudinal distance [0024] measured from a surface of the support structure [0021] toward the vehicle seat, and wherein the airbag in the second deployed condition is configured to extend a second longitudinal distance [0024] measured from the surface of the support structure toward the vehicle seat, the second longitudinal distance being greater than the first longitudinal distance; wherein the airbag is configured to deploy to the first deployed condition in response to determining a non-reclined condition of the vehicle seat [0032] and to the second deployed condition in response to determining a reclined condition of the vehicle seat [0032], the airbag in the first and second deployed conditions being configured so that a rearward extent of the airbag [0033] terminates one of above or rearward of a seat base of the vehicle seat [0033] and an upper extent of the airbag [0033] extends vertically to one of at or above a vertical position of a headrest of the vehicle seat [0033]; wherein in the first deployed condition, the connection between the release mechanism and the rear panel is maintained so that the airbag deploys to the first deployed condition, and in the second deployed condition, the connection between the release mechanism and the rear panel is released so that the airbag deploys to the second 
In reference to claim 4, Fischer further discloses a result of the maintained connection [0032] between the release mechanism and the rear panel of the airbag, the deployed airbag is held in the first deployed condition so that the airbag is substantially prevented from pivoting in both a rearward direction [0033] and a floor ward direction [0033] toward the second deployed condition.

	In reference to claim 26, Fischer discloses an apparatus (10) for helping to protect an occupant of a vehicle [0036], comprising: 
an airbag (14) configured to be mounted to a support structure of the vehicle (claim 1) in front of a vehicle seat (claim 1) in which the occupant is seated and being inflatable to deploy toward the vehicle seat to one of a first deployed condition [0043] in which the airbag is configured for a non-reclined condition of the vehicle seat [0032], and a second deployed condition [0024]in which the airbag is configured for a reclined condition of the vehicle seat [0032], the airbag in the first and second deployed conditions being configured so that a rearward extent of the airbag terminates one of above or rearward of a seat base of the vehicle seat [0033] and an upper extent of the airbag [0033] extends vertically to one of at or above a vertical position of a headrest of the vehicle seat [0033]; and 
a release mechanism [0032] for controlling whether the airbag deploys to the first deployed condition or the second deployed condition, the release mechanism comprising a releasable connection [0030] to a rear panel of the airbag [0021]; wherein the release mechanism is configured to maintain the connection to the rear panel in response to determining a non-reclined condition of the vehicle seat .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer.  Fischer discloses the first deployed condition the airbag extends a first vertical distance (fig. 1) measured from a point of the airbag closest to a vehicle floor toward a vehicle roof, and when the airbag is in the second deployed condition the airbag extends a second vertical distance measured from a point of the airbag closest to the vehicle floor toward the vehicle roof, but is not explicit to the first vertical distance .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 3 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1, 2, 5 – 25, and 28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616